Stacy, C. J.
There appears to be no material difference in what transpired in the instant ease relative to the verdict and what appeared in the case of Allen v. Yarborough, 201 N. C., 568, 160 S. E., 833, where a new trial was ordered. Here, the jury was instructed to retire and “revise” its verdict. This revised verdict is mentioned three times in the transcript as the “second verdict.”
There was nothing essentially inconsistent in the “first verdict.” Crane v. Carswell, 203 N. C., 555, 166 S. E., 746. Cf. Wood v. Jones, 198 N. C., 356, 151 S. E., 732. And no suggestion came from the jury of any misunderstanding on its part. The decision in Allen v. Yarborough, supra, is controlling.
New trial.